Citation Nr: 0726995	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to the service-connected 
disability of scar, lower left back, and residuals of a 
lipoma excision.

2.  Entitlement to service connection for a right knee 
condition, claimed as secondary to the service-connected 
disability of scar, lower left back, and residuals of a 
lipoma excision.

	
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1975 and September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for both a right and 
left knee condition, each claimed as secondary to the 
veteran's service-connected disability of a scar, lower left 
back, and residuals of a lipoma excision.


FINDINGS OF FACT

1.  A left knee disability was not incurred in, or aggravated 
by, service, nor is it secondary to the service-connected 
scar, lower left back, and residuals of a lipoma excision.

2.  A right knee disability was not incurred in, or 
aggravated by, service, nor is it secondary to the service-
connected scar, lower left back, and residuals of a lipoma 
excision.


	CONCLUSIONS OF LAW	

1.  The veteran does not have a left knee disorder or a left 
knee disorder that is proximately due to or the result of a 
service-connected scar, lower left back, and residuals of a 
lipoma excision and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The veteran does not have a right knee disorder or a 
right knee disorder that is proximately due to or the result 
of a service-connected scar, lower left back, and residuals 
of a lipoma excision and the criteria for the establishment 
of service connection are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in July 
2004, January 2005 and April 2005.

The letters each advised the veteran that evidence showing a 
current injury or condition that is linked to an injury or 
condition that was diagnosed in-service is necessary to 
substantiate a claim.  The January 2005 letter in particular 
specifically advised the veteran that to support a claim for 
compensation based upon an additional disability that was 
caused or aggravated by a service-connected disability the 
evidence must show a current physical or mental disability 
shown by medical evidence in addition to the service-
connected disability, and that the service-connected 
disability either caused or aggravated the additional 
disability.  The letters also described entitlement to 
service connection for certain "presumptive conditions" 
that are first shown after service.  The letters provided the 
veteran with examples of evidence necessary to support his 
claims including dates and places of medical treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records. The letters advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.  The elements 
of a claim for service connection were also provided in the 
July 2004 and April 2005 letters.

Further, during the December 2006 videoconference hearing, 
the veteran and undersigned engaged in a lengthy colloquy as 
to whether there was any outstanding evidence not submitted 
by the veteran that would substantiate the claim. The veteran 
was afforded an additional period of time in which to submit 
such evidence, but he has not done so.  See Stuckey v. West, 
13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. App. 
517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the veteran was 
not advised of this information, because the claims of 
entitlement to service connection are being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the Mountain Home, Tennessee Medical Center 
("VAMC").  The veteran responded to that he has not 
received private treatment for these conditions and that he 
has only received treatment at the Mountain Home VAMC.  The 
veteran was afforded a VA exam in August 2004 to determine 
the nature and etiology of any bilateral knee disabilities.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

The veteran asserts that his service-connected scar, lower 
left back, and residuals of a lipoma excision have resulted 
in left and right knee conditions.  The preponderance of the 
evidence is against the claims and they shall be denied.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  

The veteran's service medical records are negative for any 
objective findings of a disability manifested by a service-
connected scar, lower left back, and residuals of a lipoma 
excision.  The veteran is currently service-connected for a 
service-connected scar, lower left back, and residuals of a 
lipoma excision; asthma; tinnitus and hearing loss.

A VA examination report dated in August 2004 shows that the 
physician reviewed a 1990 L-spine x-ray report that showed a 
disc space narrowing at L4-L5 as well as a large soft tissue 
mass off the posterior aspect of the lumbar region.  The 
examiner opined the large soft tissue mass was most likely a 
lipoma.  The veteran reported he had the tissue mass removed 
in November 1990.  He told the examiner that he experienced 
numbness down his left leg and this improved; however, he 
stated that he currently continues to have pain in the back, 
as well as pain down his left leg and in his left knee.  The 
veteran reported having had arthroscopic knee surgery and had 
to get a cartilage repair on his left knee.  He told the 
examiner that he believes the problems on his back have 
caused increased wear and tear on the left knee and surgery 
on the left knee.  

The examiner ordered an x-ray of the lumbar spine.  Anterior, 
posterior, lateral and oblique views of the lumbar spine show 
mild narrowing of the L4-L5 and L5-S1 intervertebral disc 
spaces.  Superior end-plate sclerosis of the L2 vertebral 
body was seen and small marginal osteophytes were noted at 
multiple levels.  Mild hypertophic changes were seen at the 
right L5-S1 facet.  The examiner diagnosed the veteran with a 
history of a lipoma removed from the left lower back and 
degenerative disc disease of the lumbar spine.  He opined 
that it is the degenerative disc disease that is causing the 
pain and was causing the numbness in the veteran's low back 
and left leg.

The veteran testified before the undersigned that no doctor 
has ever opined that the left knee problem is due to the 
lipoma, and that he has no diagnosis of a right knee 
disorder.  When describing the right knee condition, he 
testified that he has right knee pain.  He testified that the 
knee is not stiff but that he experiences pain and throbbing.  
He also stated that he never went to sick call or reported 
any complaints of injury to his right knee during his active 
military service.  

Mountain Home VAMC treatment records show general complaints 
of bilateral knee pain, but do not diagnose the veteran with 
any left or right knee condition or disorders.  It has been 
held that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (aff'd 
in part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
With the absence of a current diagnosis of any bilateral knee 
condition, the evidence cannot establish a causal connection 
between any one of the claimed conditions and service or a 
service-connected disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran submitted written statements to the RO, to his VA 
physicians and provided testimony before the undersigned.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability or the current severity of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the origins of his claimed bilateral knee 
conditions as secondary to his service-connected scar, lower 
left back, and residuals of a lipoma excision, are not 
probative evidence as to the issues on appeal.

After consideration of the entire record and the relevant 
law, the Board finds that the veteran's claimed conditions 
are not related to his active service or to any service-
connected disability.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his bilateral knee 
condition and service or his service-connected disabilities. 

In the absence of any evidence tending to show the existence 
of any one of the claimed conditions and service or a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's claims for service connection and the benefit-of-
the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


